                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Auzio Hewlett,                                            Case No. 18-cv-2293 (WMW/LIB)

                              Petitioner,
                                                                    ORDER
        v.

 Warden,

                              Respondent.


       This matter is before the Court on Petitioner Auzio Hewlett’s motion for

reconsideration of the Court’s August 5, 2019 Order, which denied Hewlett’s petition for

a writ of habeas corpus. (Dkt. 22.)

       Under the Local Rules, a party may file a motion to reconsider only with the Court’s

prior permission and after establishing “compelling circumstances.” LR 7.1(j). Motions

to reconsider serve “a limited function: to correct manifest errors of law or fact or to present

newly discovered evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th

Cir. 1988) (internal quotation marks omitted). Such motions may not serve as “a vehicle

to introduce new evidence” that could have been raised during the pendency of the earlier

motion or “serve as the occasion to tender new legal theories for the first time.” Id. (internal

quotation marks omitted).

       Hewlett has not sought permission to file the pending motion to reconsider. But

even construing Hewlett’s pro se filing as a request to file a motion for reconsideration,
the Court denies Hewlett’s request. Hewlett’s filing does not demonstrate any compelling

circumstances warranting permission to file a motion to reconsider. See LR 7.1(j).

      Accordingly, based on the foregoing analysis and all the files, records and

proceedings herein, IT IS HEREBY ORDERED that Petitioner Auzio Hewlett’s motion

to reconsider, (Dkt. 22), is DENIED.



Dated: August 29, 2019                                s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                            2
